     Case 2:19-cv-07024-MWF-JPR Document 18 Filed 01/13/20 Page 1 of 2 Page ID #:128



       TRINETTE G. KENT, Bar No. 222020
 1     tkent@lemberglaw.com
       3219 Camelback Road, #588
 2     Phoenix, AZ 85018
       Telephone: (480) 247-9644
 3     Facsimile: (480) 717-4781
 4     Of Counsel to
       Lemberg Law, LLC
 5     43 Danbury Road
       Wilton, CT 06897
 6     Telephone: (203) 653-2250
       Facsimile: (203) 653-3424
 7
       Attorneys for Plaintiff,
 8     Matthew A. Cohen
 9     TROUTMAN SANDERS LLP
       Mary Kate Kamka, Bar No. 282911
10     marykate.kamka@troutman.com
       3 Embarcadero Center, Suite 800
11     San Francisco, CA 94111
       Telephone: (415) 477-5700
12     Facsimile: (415) 477-5710
13     Attorneys for Defendant,
       Checkr, Inc.
14
15
                            UNITED STATES DISTRICT COURT
16
                          CENTRAL DISTRICT OF CALIFORNIA
17
                                   WESTERN DIVISION
18
19    MATTHEW A. COHEN,                     Case No.: 2:19-cv-07024-MWF-JPR
20
                    Plaintiff,              JOINT STIPULATION BY
21                                          PLAINTIFF AND DEFENDANT
              vs.                           TO ARBITRATE AND DISMISS
22
                                            CLAIMS
23    CHECKR, INC.,
                                            Date:
24
                    Defendant.              Time:
25                                          Courtroom: 5A
26                                          Judge: Hon. Michael W. Fitzgerald
27                                          Magistrate: Hon. Jean P. Rosenbluth
28
         JOINT STIPULATION BY PLAINTIFF AND DEFENDANT TO ARBITRATE AND DISMISS
                                         CLAIMS
       40924075v1
     Case 2:19-cv-07024-MWF-JPR Document 18 Filed 01/13/20 Page 2 of 2 Page ID #:129




 1            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff
 2    Matthew A. Cohen (“Plaintiff”) and Defendant Checkr, Inc. (“Checkr” and,
 3    together with Plaintiff, “the Parties”), by and through their respective undersigned
 4    counsel, hereby submit this Joint Stipulation to Arbitrate and Dismiss Claims,
 5    stating as follows:
 6            1.    The parties agree to submit all claims by and between Plaintiff and
 7    Checkr in this lawsuit to arbitration, pursuant to the arbitration agreement contained
 8    in Checkr’s Terms of Service to which Cohen agreed, to resolve any outstanding
 9    claims in this matter.
10            2.    The Parties agree that the United States District Court for the Central
11    District of California shall retain jurisdiction with respect to the arbitration award
12    issued in the arbitration proceeding.
13            WHEREFORE, the Parties respectfully request that: (a) the Court order that
14    all of the claims asserted by Plaintiff against Checkr in this lawsuit be submitted to
15    binding non-judicial arbitration pursuant to the parties’ arbitration agreement, as
16    further stipulated above; and (b) that all claims by and between Plaintiff and Checkr
17    currently pending in the above-captioned litigation be dismissed.
18
19    Date: January 13, 2020
20                                                   TROUTMAN SANDERS LLP
21                                                   By: /s/Mary Kate Kamka
                                                        Mary Kate Kamka
22                                                      Attorneys for Defendant
23                                                      Checkr, Inc

24                                                         LEMBERG LAW LLC
                                                     By: /s/Trinette G. Kent
25                                                      Trinette G. Kent
26                                                      Attorneys for Plaintiff
                                                        Matthew A. Cohen
27
28                                        -1-       CASE NO.: 2:19-CV-07024-MWF-JPR
         JOINT STIPULATION BY PLAINTIFF AND DEFENDANT TO ARBITRATE AND DISMISS
                                         CLAIMS
       40924075v1
